DISSENTING OPINION
I respectfully dissent from the majority's holding that the juvenile court did not err in dismissing the complaint without prejudice pursuant to Juv.R. 24(C) after the prosecutor refused to respond to A.M.'s discovery requests.
The majority frames the issue in this case as whether the juvenile may have any discovery in preparation for a mandatory bindover hearing. It specifically answers this issue saying, [N]othing in Juv.R. 24 or any other law we have found suggests that the juvenile cannot seek discovery in preparation for the preliminary hearing. The majority's framing and answering of the issue in this manner fails to foresee the difficulties in applying its holding and does not consider the in pari materia reading of Juv.R. 24(B), Juv.R. 30(A) and R.C. 2151.26. It is obvious that at the beginning of any criminal proceeding a party may file a motion to seek discovery in preparation. However, the critical question is whether that party is entitled to the discovery. *Page 311 
The majority conceded that a bindover hearing is not an adjudicative proceeding; the juvenile's guilt or innocence is not at issue. Thus, the bindover hearing need not conform with all the requirements of a criminal trial. It must measure up to the essentials of due process and fair treatment; however, the juvenile need not be afforded all the rights that he may have for trial.See Kent v. United States (1996), 383 U.S. 541.
The philosophy of the Criminal Rules is to remove the element of gamesmanship from a trial. Lakewood v. Papadelis (1987),32 Ohio St. 3d 1, 3. The purpose of the discovery rules is to prevent surprise and the secreting of evidence favorable to one party. The overall purpose is to produce a fair trial. Id. Moreover, the United States Supreme Court has held that there is no general constitutional right to discovery in a criminal case. Weatherfordv. Bursey (1977), 429 U.S. 545, 559.
All that is determined at a bindover proceeding is whether the child was fifteen (15) years of age or older at the time the crime was committed and whether there is probable cause to believe the juvenile committed the crime. R.C. 2151.26(A)(1)(a) and (b).
There is no case law which holds a juvenile has a right to discovery at a bindover proceeding. However, there are several cases which have denied discovery and evidentiary motions at bindover proceedings.
In State v. Crumedy (Jan. 30, 1997), Cuyahoga App. No. 69183, unreported, a juvenile court overruled an appellant's motion to compel discovery stating:
  * * * the court feels that it [discovery] deals with the trial itself. And its [sic] certainly very important to the trial itself. But as to the probable cause hearing, the court feels that this would be a tremendous burden in every case in which a probable cause is filed if the State had to have all their evidence in their whole case together. * * * the State is not required to have this information for the probable cause. So we're going to deny the motion to compel discovery at this time.
We affirmed this decision holding a juvenile court judge's denial of appellant's motion to compel discovery at the probable cause hearing was not prejudicial to appellant's right to a fair trial and was not arbitrary, unconscionable, or unreasonable.
In In re Hunter (1999), 99 Ohio Misc.2d 107, the instant juvenile court addressed the exact issue as the instant case and held Juv.R. 24(B) is not applicable to preliminary hearings pursuant to Juv.R. 30(A) and R.C. 2151.26. The court reasoned:
  To allow pre-hearing motions under Juv.R. 22 to be heard prior to a  Juv.R. 30 preliminary hearing would be cumbersome and time-consuming upon the court *Page 312 
and may lead to conflicting rulings on the motions. For example, the juvenile court may rule that certain evidence is exculpatory but, subsequent to the bindover, the general division court may rule that it is not exculpatory.
  Pretrial motions for discovery and suppression of evidence should be decided by the court which is to preside over the trial or adjudicatory hearing.
In State v. Metz (June 4, 1997), Washington App. No. 96 CA03, the court was presented with the exact same fact scenario as the instant case. The court held the juvenile court did not abuse its discretion in denying the appellant's motion to compel. It based this holding on the prosecution's argument that the prosecution of the appellant might be prejudiced if the state had to disclose witness statements which are subject to disclosure under Juv.R. 24, but would not be subject to disclosure under Crim.R. 16 if the appellant were bound over as an adult.
In State v. Whisenant (1998), 127 Ohio App. 3d 75, the court addressed the juvenile court's failure to rule on a motion to suppress prior to conducting a bindover proceeding. The court, relying on In re Ralph M. (1989), 211 Conn. 289, concluded that because the bindover proceeding is not adjudicative (the juvenile's guilt or innocence is not at issue), statutory and constitutional questions concerning the admissibility of evidence are premature and need not be addressed.
These cases illustrate the problem of providing discovery to a juvenile at a bindover proceeding. First, there would be a great burden on the state to prepare its case far in advance of an actual adjudication.In response to the juvenile's request for discovery and immediate challenge to its case, the state would be forced to present witnesses, affidavits, and other documentary evidence to support that there is probable cause. Because of the time needed for this extra preparation, a delay in the commencement of bindover proceedings would surely occur. Second, a juvenile court, which would not likely be the adjudicator, would be forced to make potentially conflicting evidentiary rulings. A juvenile court would have to decide whether certain evidence such as witness statements are subject to disclosure when such a decision would be subject to modification by a another court. This would be prejudicial to the state because it would have to disclose evidence under Juv.R. 24, which provides for more discovery, versus not having to disclose under the stricter terms of Crim.R. 16 if the juvenile was bound over. The juvenile would also be harmed because the subsequent decision to deny the admission of earlier disclosed evidence would limit his access to potentially exculpatory evidence and also force him to change defense strategy that relied upon the disclosed evidence.
Third, a bindover proceeding merely decides jurisdiction. There is no adjudication as to the juvenile's guilt or innocence. Evidence is not put to the trier of *Page 313 
fact and jeopardy does not attach. In re Willie Lee (Dec. 17, 1992), Cuyahoga App. No. 63858, unreported. Moreover, at bindover proceedings the standard of proof is probable cause. R.C. 2151.26 and Juv.R. 30. This is a lesser standard of proof than the stringent standard of proof beyond a reasonable doubt required at adjudicatory hearings and trials. Thus, where there is no adjudication and the juvenile's rights are not at issue, the juvenile should not be entitled to discovery.
Lastly, the majority does not consider the in pari materia
reading of Juv.R. 24(B) with Juv.R. 30(A) and R.C. 2151.26. Juv.R. 30 and R.C. 2151.26 describe the relinquishment of jurisdiction as a preliminary hearing. The Ohio Supreme Court in State v. Mitchell
(1975), 42 Ohio St. 2d 447, held that motions to suppress evidence do not lie at preliminary hearings, but rather become ripe for determination only after arraignment and prior to trial. The Court went on to say that preliminary hearings are not discovery proceedings * * *. Id. at 450. The Mitchell case pertained to an adult preliminary hearing pursuant to Crim.R. 5; however both Crim.R. 5 and Juv.R. 30 pertain to probable cause determinations. This reasoning demonstrates that discovery, which is governed by Juv.R. 24, does not apply to preliminary hearings such as those described in Juv.R. 30(A) and R.C. 2151.26.
For the reasons stated above, I dissent from the majority opinion and contend the trial court erred in dismissing the complaint without prejudice pursuant to Juv.R. 24(C).